DETAILED ACTION

The present application (Application No. 16/672,379), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Application is a continuation of Application No. 14/796,604.
This Office action is in reply to to Patent Board decision rendered 06 April, 2022.


Status of Claims 

Claims 1-17, are pending and addressed below.


Allowable Subject Matter 

Claims 1-17, are allowed. 


Reasons for Allowance 

The following is an Examiner's statement of reasons for allowance:
The subject matter of independent claim 1 is a method performed at a charging station for an electric vehicle, the charging station including a display. (fig. 1, 4, 5, ¶10, 31, 51, 61-77) . The method includes determining that a first person is in proximity to the charging station. (¶3-4, 10). The method further includes, in response to determining that the first person is in proximity to the charging station, identifying whether the first person is a user of the charging station. (¶10). The method further includes, in accordance with a determination that the first person is a user of the charging station: providing, using a first mode for selecting content for users of the charging station, first content for display; and displaying the first content on the display of the charging station. (fig. 4, ¶10, 51, 63-72). The method further includes determining that a second person is in proximity to the charging station. (¶3-4, 10). The method further includes, in response to determining that the second person is in proximity to the charging station, identifying whether the second person is a user of the charging station. (¶10). The method further includes, in accordance with the determination that the second person is not a user of the charging station: providing, using a second mode for selecting content distinct from the first mode for selecting content, second content for display, wherein the second mode provides content for non-users of the charging station; and displaying the second content on the display of the charging station. (fig. 5, ¶10, 51, 73-77). 
The subject matter of independent claim 9 and 17 are a system and a product respectively for executing the method of claim 1.
When the claim limitations are viewed as a whole and specifically in view of the dual mode feature of determining that the second person is not a user of the charging station:, and if so then  providing, using a second mode for selecting content distinct from the first mode for selecting content, second content for display, wherein the second mode provides content for non-users of the charging station; and displaying the second content on the display of the charging station, then the invention is allowable.
The claims are not directed to an abstract idea or any other judicial exception.

Prosser et al. (US 2012/0116575) teaches: An electric vehicle charging station (EVCS) that includes an electric vehicle charger adapted to provide electrical power to a vehicle; a network device adapted to communicate with a wireless network; and a point of sale device coupled to the electric vehicle charger and the network device (see at least abstract, fig. 1, ¶44-45). 
Advertisements can be targeted to a person who is charging his/her vehicle (see at least abstract, fig. 2, ¶50-52).   Advertisements can alternatively be displayed to the general public (see at least abstract, fig. 1, ¶58). Therefore Prosser teaches both, displaying two types of advertisements to two different types of audience: (i) advertisements directed to the a person who is using an EVCS to charge an electric vehicle, and (ii) advertisements directed to persons who are not using an EVCS to charge an electric vehicle.
Prosser further teaches: Electric vehicle charger and touch screen display optionally has a built-in camera or web-cam (a sensor) to observe and record usage metrics (see at least abstract, ¶41, 60-61). Data from the web-cam(s) can be used to determine in real time (in real time) demographics and/or to count impressions and determine what type of consumer/ individual stops to view or interact with the advertisement (first individual, second individual, etc) (see at least abstract, ¶41, 60-61).  A web-cam incorporated into the EVCs 146 gather demographic data about the consumer or about potential consumers, and about what type of consumer stops to view or interact with the advertisement (see at least abstract, ¶61). Therefore Prosser6575 teaches capturing via the webcam demographic data of both, individuals that are associated with- and individuals that are not associated with the electric vehicle plugged into the EVCS.
The Examiner reasons that Prosser knows whether an individual is using the EVCS to charge an electric vehicle so it would have been obvious to expand Prosser to display advertisements for the general public to “non-users” of the EVCS in order to gain an advertising benefit (e.g., more revenues) from the non-targeted advertisements without knowing any information about those viewers. Prosser has two advertising modes, as the parties recognize. A first mode “displays advertisements targeted to electric vehicle operators after the consumer has started the purchase of the electrical charge, or has otherwise indicated that he is an electric vehicle operator.” (see at least abstract, ¶57, 60, 61). The targeted advertisements are based on data known about the consumer such as geographic location, home address, payment method, type and frequency of electrical charge purchases, and other data. (¶60). In a second mode, Prosser “displays advertisements intended for the general public” after completion of a purchase of electric power at an EVCS. (¶58) . This general advertising provides information about sale items at a retail store where the EVCS is located and local events. Prosser 458. This general content is updated and displayed at the EVCS throughout the day . (¶61).
According to the BPAI, “the proposed modification of Prosser to “display[] advertisements intended to the general public to ‘non-users’ of the ECV” to “enable[] the system to gain an advertising benefit even though no payment information or other ‘data known about the consumer’ is available” is unnecessary because Prosser already displays general advertisements to anyone who is near to a charging station that is not being used to charge an electric vehicle. The modification thus is motivated by hindsight.”

Shay et al. (US 2015/0088644) teaches in part: A computational model (see at least fig. 2, ¶36, 38).   A.computational model that predicts a relative length of time that an individual will engage with a candidate advertisement in a plurality of candidate advertisements (see at least ¶13).  Measured lengths of time (see at least fig. 1, ¶6, 36).   Plurality of scores is indicative of a predicted relative length of time associated with the target individual and a candidate advertisement in the plurality of candidate advertisements) (see at least fig. 1, ¶6, 36).   Receiving, in real time, an indication that a target individual is engaging with the display and a plurality of target user features that characterize the target individual (see at least ¶24-26). 
 Shay was used in combination to teach the limitation: “using a machine learning technique to select the first content”.

Karner et al. (US 2013/0127416) teaches in part: System and method for operating an electric vehicle charging station (EVCS) for charging an electric vehicle, said EVCS comprising an interface for display of content and configured to display charge status information and advertisements. (see at least abstract, fig. 1, ¶27, 33).
Karner7416 further discloses: User interface 115 can be part of and/or located at electric vehicle charging station 105 (see at least abstract, ¶57). Output can comprise an advertisement and/or other promotional offers for a business located close to electric vehicle charging station (see at least abstract, ¶97). Output may comprise a predicted amount of time to provide a full charge (see at least ¶70), and time remaining to provide a desired level of charge (see at least ¶75). The mobile device software application can be configured to provide the user's current location automatically, using a wireless network connection and/or global positioning system of the mobile device, to user interface 115 and/or the other external device 130 (see at least, fig.1, ¶92-94)
Karner7416 was used in combination to teach the limitation: “detecting a user device associated with the first person that communicates with the charging station”.

An updated prior art search of both US and/or foreign databases identified no other applicable prior art.

An updated search of NPL databases identified no applicable NPL documents.

Claims 1-17 comply with the 2019 PEG, 35 U.S.C. 101 because the claims as amended, are not directed to any concept identified by the courts as abstract ideas. 
Step 1: The claims are directed to statutory categories of invention.
Step 2A- Prong 1: The claims are directed to location based targeting technology, where real time targeted information (recommendations) are provided to a individuals in proximity to an electric vehicle charging station (EVCS).
Step 2A- Prong 2: The method identifies two types of individuals: users of the charging station and non-users  of the charging station, and a different content selection algorithm is applied in each case. Although the additional claim elements are recited at a high level of generality and the steps that they execute individually represent conventional functions which can be performed by a generic computer without any novel programming or improvement in the operation of the computer itself., when the claim elements are viewed as a whole, these additional elements impose meaningful limits on practicing the abstract idea. The additional elements in the claims integrate the abstract idea into a practical application. Thus, the claim is eligible.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  Tue-Thu, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mario C. Iosif/Primary Examiner, Art Unit 3681